Title: From Thomas Jefferson to John Wickham, 2 August 1798
From: Jefferson, Thomas
To: Wickham, John


          
            Dear Sir
            Monticello Aug. 2. 1798.
          
          Your favor of June 22. not having found me at Philadelphia came after me to this place, since which I have recieved that also of July 16. in which I learn with pleasure that it will be yourself I am hereafter to consider as the person to whom my payments for mr Welsh are to be  made. I now therefore return you the same order on mr Hooper for 1000. D. which I had before inclosed to & recieved back from you. with the indulgence desired in my letter of Mar. 25. I hope I shall be able to comply with my instalments. the sale on a credit till Octob. this year instead of July, made the difference of 13. instead of 10. Dollars the hundred. from my knowlege of mr Welsh I am certain he will not hesitate to give a few months delay to save me this sacrifice, when that delay is to be compensated to him by interest. I am with great esteem Dear Sir Your most obedt. servt
          
            Th: Jefferson
          
        